 Case 18-50378         Doc 551     Filed 02/12/20 Entered 02/12/20 15:13:53           Desc Main
                                    Document     Page 1 of 6



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:                                                                               Chapter 7
                                                                            BKY 18-50378 (WJF)
 ERP Iron Ore, LLC,

                       Debtor.


 Nauni Manty, as chapter 7 trustee of the                                      Adv. No. ________
 bankruptcy estate of ERP Iron Ore, LLC,

                      Plaintiff,

 v.                                                                COMPLAINT

 Nolan Security and Investigations, LLC,

                     Defendant.


          Plaintiff Nauni Manty, as chapter 7 trustee of the bankruptcy estate of ERP Iron Ore, LLC,

for her complaint, states and alleges as follows:

          1.     This complaint seeks avoidance and recovery under 11 U.S.C. §§ 547, 550 and 551

against the defendant in the approximate amount of $21,519.04.

          2.     The debtor’s bankruptcy case was commenced by the filing of an involuntary

petition for relief under chapter 7 on May 25, 2018. On July 16, 2018, the debtor consented to

relief under the bankruptcy code. On July 17, 2018, the court ordered relief and on that same day,

the debtor voluntarily converted the case to a case under chapter 11. The case was converted to a

case under chapter 7 on December 1, 2018. Ms. Manty was appointed as the chapter 7 trustee on

December 3, 2018.
 Case 18-50378        Doc 551     Filed 02/12/20 Entered 02/12/20 15:13:53             Desc Main
                                   Document     Page 2 of 6


       3.      This complaint is filed under Fed. R. Bankr. P. 7001(1). This court has jurisdiction

over this adversary proceeding pursuant to 28 U.S.C. §§ 1334 and 157(a) as an action arising in or

related to a case under title 11. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (F)

and (O).

       4.      This adversary proceeding arises under 11 U.S.C. §§ 547, 550 and 551. The trustee

has standing to commence this adversary proceeding pursuant to 11 U.S.C. §§ 547, 550 and 551.

       5.      Upon information and belief, the defendant is a limited liability company organized

and existing under the laws of Indiana with a principal place of business located at 8109 Kingston

Street, Suite 400, Avon, Indiana 46123.

       6.      The debtor’s records reflect that the following payment was made from the debtor’s

bank account to the defendant:

                  Check No.      Clear Date           Amount
                  1482           March 13, 2018       $21,519.04

To the extent there are additional transfers to the defendant, the trustee reserves the right to

supplement her request for recovery.

       7.      On and prior to the date it received the payment from the debtor, the defendant was

a creditor of the debtor, and held a claim and a debt against the debtor arising from goods and

services provided to the debtor. The payment to the defendant by the debtor was made to pay the

claim and debt owed to the defendant.

       8.      Unsecured creditors of the debtor are not expected to recover 100% of their claims

in the chapter 7 bankruptcy case of the debtor. The transfer to the defendant resulted in a dollar-

for-dollar reduction of the debt the debtor owes to the defendant, which is a better result than the

defendant would have realized in a chapter 7 distribution had the transfer not been made.




                                                 2
 Case 18-50378        Doc 551     Filed 02/12/20 Entered 02/12/20 15:13:53            Desc Main
                                   Document     Page 3 of 6


                   Count I – Avoidance as a Preference Under 11 U.S.C. § 547

          9.    The trustee restates and realleges all previous paragraphs as though fully set forth

herein.

          10.   Section 547(b) of the bankruptcy code permits avoidance of a transfer: (1) of the

debtor’s interest in property; (2) to or for the benefit of a creditor; (3) for or on account of an

antecedent debt owed to the debtor before the transfer was made; (4) made while the debtor was

insolvent; (5) made within 90 days prior to the bankruptcy filing or up to one-year prior to the

bankruptcy filing if the creditor was an insider; (6) that enabled the creditor to receive more than

it would have had the transfer not been made and if the creditor received an ordinary distribution

as a creditor in the debtor’s chapter 7 bankruptcy.

          11.   The payment was a transfer of the debtor’s interest in property.

          12.   Prior to and at the time of the payment, the defendant was a creditor of the debtor.

          13.   The payment was made on account of antecedent debt owed by the debtor to the

defendant.

          14.   The payment occurred within 90 days prior to the debtor’s bankruptcy filing.

          15.   The debtor was insolvent at the time of the payment.

          16.   The payment enabled the defendant to receive more than it would have received if

the payment had not been made and if the defendant received payment of such debt in a chapter 7

bankruptcy case.

          17.   Therefore, the payment is avoidable as a preferential transfer under 11 U.S.C. § 547

and should be avoided.




                                                 3
 Case 18-50378        Doc 551      Filed 02/12/20 Entered 02/12/20 15:13:53               Desc Main
                                    Document     Page 4 of 6


  Count II: Preservation and Recovery of the Transfer, or Money Judgment Against the
                            Defendant Under §§ 550 and 551

          18.   The trustee restates and realleges all previous paragraphs as though fully set forth

herein.

          19.   Section 550(a) of the bankruptcy code provides “to the extent that a transfer is

avoided under section 544, 545, 547, 548, 549, 553(b), or 724(a) of this title, the trustee may

recover, for the benefit of the estate, the property transferred, or if the court so orders, the value of

the property, from– (1) the initial transferee of such transfer or the entity for whose benefit such

transfer was made; or (2) any immediate or mediate transferee of such initial transferee.”

          20.   Section 551 of the bankruptcy code provides that “any transfer avoided under

section…547…of this title…is preserved for the benefit of the estate.”

          21.   The defendant received the transfer which should be avoided.

          22.   Under 11 U.S.C. § 550, the trustee is seeking recovery from the defendant as the

initial transferee of such transfer or any immediate or mediate transferee of such initial transferee.

          WHEREFORE, the trustee prays for judgment against the defendant, as follows:

          (a)   For the avoidance and recovery of the money transfer in the minimum amount of
                $21,519.04 received by the defendant;

          (b)   For the trustee’s costs and disbursements herein;

          (c)   For pre and post-judgment interest as allowed by law; and

          (d)   For such other and further relief as the court deems just and equitable.




                                                   4
Case 18-50378     Doc 551   Filed 02/12/20 Entered 02/12/20 15:13:53     Desc Main
                             Document     Page 5 of 6


Dated: February 12, 2020                    MANTY & ASSOCIATES, P.A.

                                            /e/ Jacqueline J. Williams
                                            Nauni Jo Manty (#230352)
                                            Jacqueline J. Williams (#386611)
                                            401 Second Avenue North, Suite 400
                                            Minneapolis, MN 55401
                                            Telephone: (612) 465-0990
                                            Email: jwilliams@mantylaw.com

                                            Attorneys for the Trustee




                                        5
 Case 18-50378       Doc 551     Filed 02/12/20 Entered 02/12/20 15:13:53           Desc Main
                                  Document     Page 6 of 6


                                       VERIFICATION

       I, Nauni Manty, the trustee and plaintiff named in the complaint, declare under penalty of

perjury that the facts contained in the foregoing complaint are true and correct to the best of my

knowledge, information and belief.

Dated: February 12, 2020


                                                     Nauni Jo Manty, Trustee




                                                6
